PER CURIAM.
Justo Nunez appeals from a summary judgment granted in favor of appellee G.F. Car Center, Inc., on his claim for a slip and fall on the premises of G.F. Car Cen*32ter. Because there are genuine issues of material fact, we reverse.
Nunez had a slip and fall that resulted in a fracture of his leg and knee. He claims that either grease, water, or some form of liquid on the five-inch raised sidewalk outside the store had remained there for an unreasonable amount of time so as to create a dangerous condition. Although Nunez could not identify what made him fall, his wife observed a grease spot on the right seat of his blue jeans and on the bottom of his right sneaker. Because Nunez had been taken directly to the hospital after his fall, and the grease stains where discovered while he was still hospitalized, it is a reasonable inference that Nunez had fallen as a result of grease accumulating in that area. This was sufficient to create a general issue of material fact sufficient to preclude the entry of summary judgment. See Giussani v. Sculptors of Space, LLC., 843 So.2d 360 (Fla. 3d DCA 2003).
Reversed and remanded.
FLETCHER and RAMIREZ, JJ., concur.